The judgment of the court was pronounced by
Seidell, J.
This is an action to recover the nett proceeds of certain cotton shipped to defendants, commission merchants, by the plaintiff, as sheriff of the parish of Caddo. It appears that the cotton had been seized by the sheriff under an execution, and, instead of a sale'in the ordinary manner, he shipped it, by agreement of parties, to the defendants, with instructions to.sell it and- await his further orders. Sueh in substance is the result of the evidence. The defendants refuse to pay over the proceeds, on the ground of a claim for'supplies furnished to the plantation upon which the cotton was produced.
The defendants when they accepted the consignment were aware that-plaintiff held it as a legal custodian, and expected them to answer accordingly for the proceeds. If they were' dissatisfied with the terms of the consignment,they should have rejected it. Having accepted .i-t without reservation, they must cany out their contract by paying over the-proceeds to the sheriff; and,, if they have- a privilege for supplies, must prosecute it before the court at Cad-do, under whose process the sheriff holds. We do* not think that,- under the-circumstances, the defendants have a right to raise the question of the- sheriff's-authority to send the property out of his bailwick.
This is not a ease- in which compensation can take place, because the plaintiff, the consignor of the property, and the defendants are not indebted to each-other. The plaintiff represents, it is true, the owner of the plantation, who is the alleged debtor of the present defendants; but he also represents the seizing creditors. See Civil Cod8, art. 2203. Merlin, verba Compensation, § III.
Judgment affirmed.